Case 9:20-cv-80554-RAR Document 8 Entered on FLSD Docket 05/06/2020 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 20-CIV-80554-RAR

 KELLI KATSIMBRAKIS,

            Plaintiff,

 v.

 ORTHOPEDICS, INC.,

       Defendant.
 _________________________________/

                           ORDER REQUIRING SCHEDULING REPORT
                          AND CERTIFICATES OF INTERESTED PARTIES 1

            The parties are directed to prepare and file a joint scheduling report, as required by Local

 Rule 16.1, by May 29, 2020. In addition, by May 29, 2020, the parties, including governmental

 parties, must file Certificates of Interested Parties and Corporate Disclosure Statements that

 contain a complete list of persons, associated persons, firms, partnerships, or corporations that

 have a financial interest in the outcome of this case, including subsidiaries, conglomerates,

 affiliates, parent corporations, and other identifiable legal entities related to a party. Throughout

 the pendency of the action, the parties are under a continuing obligation to amend, correct, and

 update the Certificates.

            DONE AND ORDERED in Fort Lauderdale, Florida this 6th day of May, 2020.




                                                                  _________________________________
                                                                  RODOLFO A. RUIZ II
                                                                  UNITED STATES DISTRICT JUDGE



 1
      The parties must not include Judge Ruiz as an interested party unless he has an interest in the litigation.
